DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 29, 2021 regarding Application No. 16/482,330.  The instant application is a 35 U.S.C. 371 national stage application of PCT/US2017/037849 filed on June 16, 2017.  Applicants amended claims 1, 6, 8, 9, and 11-13, canceled claims 14, 16, 18, and 19, and previously canceled claims 4, 5, 7, 10, 15, and 17.  Claims 1-3, 6, 8, 9, and 11-13 are pending.


Response to Arguments
Applicants’ arguments filed on November 29, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claims 1, 6, and 11 and allowability (Remarks, pp. 7 and 8), the Office respectfully disagrees and submits that all features of newly amended independent claims 1, 6, and 11 are taught and/or suggested by the cited references, as discussed below and in the rejections.  As such, newly amended independent claims 1, 6, and 11 are not allowable.

In response to Applicants’ argument regarding Franz and “the second image (from the second device) is displayed larger than the first image (from the first device) regardless of whether the hub is providing the first input data to the first device or the second input data to the second input device” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicants’ arguments regarding dependent claim 2, Franz, “the first and second types of input are the same”, and “the second image is displayed larger regardless of whether the first or second type of input has been received” (Remarks, pp. 9-10), the Office respectfully disagrees and/or submits that the arguments are not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

In response to Applicants’ arguments regarding dependent claim 3, Franz, “eye gaze”, “the first and second types of input are the same”, and “the second image is displayed larger regardless of whether the first or second type of input has been received” (Remarks, p. 11), the Office respectfully disagrees and/or submits that the arguments are not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

In response to Applicants’ argument regarding Shi, “the first and second types of input are the same”, and “a second type of input in which the gaze is at the second image for a predetermined length of time” (Remarks, p. 11), the Office respectfully submits that the arguments are not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

For the reasons discussed above and in the rejections below, pending claims 1-3, 6, 8, 9, and 11-13 are not allowable.


Claim Objections
Claims 1-3, 6, 8, 9, and 11-13 are objected to for the reasons discussed below.

Regarding claim 1, “the combined device” in the third line of the fourth limitation should be changed to “the combined image” because the term was not previously recited and for consistency with “combined image” as previously recited.

Regarding claims 6 and 11, the second “or” in the second to last line of each claim should be deleted.

Regarding claims 2, 3, 8, 9, 12, and 13, these claims are objected to as being dependent upon an objected to base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in US 2005/0275641 A1 (hereinafter Franz) in view of Liao in US 2018/0267305 A1 (hereinafter Liao), in further view of Jones et al. in US 2011/0271197 A1 (hereinafter Jones).

Regarding claim 1, Franz teaches:
A system (Figs. 1-3, [0008], [0010], and [0011]) comprising: 
a video processing engine to combine a plurality of images from a plurality of distinct devices, including a first image from a first device and a second image from a second device, to produce a combined image (a video processing engine to combine images from distinct computer 102 and computer 104 devices, including a first image from a first device 102 and a second image from a second device 104, to produce a combined main 112 and auxiliary 114 image; Fig. 1, Fig. 2, Fig. 3, 312, [0008], [0010], [0022], [0023], [0025], [0030], [0036], and [0037]); and 
a hub (hub, e.g., Switch 116; Fig. 1, see also Figs. 2 and 4, [0011], [0013]-[0015], [0025], [0029], [0042], [0043], and [0046]-[0048]), 
the hub receiving a first type of input and while the hub provides first input data to the first device (the hub, e.g., Switch 116, receiving a first type of input of a mouse pointer positioned over an auxiliary image, e.g., 114, and while the hub, e.g., Switch 116, provides first input data to the first device 102; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3), 
wherein the video processing engine displays the second image from the second device larger than the first image from the first device in the combined device and the hub provides second input data to the second device in response to the hub receiving a second type of input (wherein the video processing engine displays the second image from the second device 104 larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image and the hub, e.g., Switch 116, provides second input data to the second device 104 in response to the hub, e.g., Switch 116, receiving a second type of input of a mouse click while a mouse pointer is positioned over an auxiliary image, e.g., 114, from a device; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3), 
and wherein the video processing engine displays the second image from the second device larger than the first image from the first device regardless of whether the hub is providing the first input data to the first device or the second input data to the second device (and wherein the video processing engine displays the second image from the second device 104 larger than the first image from the first device 102 regardless of whether the hub, e.g., Switch 116, is providing the first input data to the first device 102 or the second input data to the second device 104; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3).
	However, it is noted that Franz does not teach:
wherein the video processing engine displays the second image from the second device larger than the first image from the first device in the combined image in response to the hub receiving a first type of input and while the hub provides first input data to the first device.


	Liao teaches:
wherein a video processing engine displays a second image from a second device larger than a first image from a first device in a combined image in response to receiving a first type of input (wherein a video processing engine 100 displays a second image, e.g.,  VF1, from a second device, e.g., 110, larger than a first image, e.g., VF2, from a first device, e.g., 120, in a combined image (shown in Fig. 2B) in response to receiving a first type of input (user’s head 135 moves to the left or right); Figs. 1, 2A, 2B, and 4, [0017], [0018], [0020], and [0027], see also Figs. 2C-3B and 5 and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Franz to include: the features taught by Liao, in order to enable a user to preselect an image for a picture mode change.  (Liao: see [0029]).
	However, it is noted that Franz as modified by Liao does not teach:
wherein the video processing engine displays the second image from the second device larger than the first image from the first device in the combined image in response to the hub receiving a first type of input and while the hub provides first input data to the first device.
	Jones teaches:
displays a second image, and a first image, in a combined image in response to receiving a first type of input and while a first device is active (displays a second image (seated participant contact information), and a first image (presenter participant contact information), in a combined image in response to receiving a first type of input (mouse-over input) and while a first device is active; FIGs. 1, 2, 5, and 12, [0156], and [0212], see also FIGs. 3, 9-11, 13, and 14).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Franz as modified by Liao to include: the features taught by Jones, such Franz as modified teaches: wherein the video processing engine displays the second image from the second device larger than the first image from the first device in the combined image in response to the hub receiving a first type of input and while the hub provides first input data to the first device (the video processing engine, first and second images, first and second devices, combined image, hub, first type of input, and first input data taught by Franz combined with the video processing engine, first and second images, first and second devices, and first type of input taught by Liao and the first and second images, first type of input, and first device taught by Jones), in order to provide additional information.  (Jones: see [0212]). 

	Regarding claim 2, Franz as modified by Liao and Jones teaches:
The system of claim 1, wherein the first type of input comprises a mouse pointer positioned over the second image from the second device and the second type of input comprises a mouse click while the mouse pointer is positioned over the second image from the second device (Franz: wherein the first type of input comprises a mouse pointer positioned over the second image from the second device 104 and the second type of input comprises a mouse button click while the mouse pointer is positioned over the second image from the second device 104; [0015], [0025], and [0052]-[0054]).  

Regarding claim 6, Franz teaches:
A method (Figs. 1-3, [0008], [0010], and [0011]) comprising: 
combining a plurality of images from a plurality of distinct devices, including a first image from a first device and a second image from a second device, to produce a combined image in which the second image from the second device is larger than the first image from the first device (combining images from distinct computer 102 and computer 104 devices, including a first image from a first device 102 and a second image from a second device 104, to produce a combined main 112 and auxiliary 114 image in which the second image from the second device 104 is larger than the first image from the first device 102; Fig. 1, 100, Fig, 3, 312, [0008], [0010], [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054]); 
displaying the combined image (displaying the combined main 112 and auxiliary 114 image; Fig. 1, Fig. 3, 314, [0008], [0023], [0030], and [0037]); 
while providing first input data to the first device, and in response to receiving a first type of input (while providing first input data to the first device 102, and in response to receiving a first type of input of a mouse pointer positioned over an auxiliary image, e.g., 114; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3); and 
in response to receiving a second type of input, providing second input data to the second device and displaying the second image from the second device larger than the first image from the first device in the combined image (in response to receiving a second type of input of a mouse click while a mouse pointer is positioned over an auxiliary image, e.g., 114, from a device, providing second input data to the second device 104 and displaying the second image from the second device 104 larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3), 
wherein the second image from the second device is displayed larger than the first image from the first device in the combined image regardless of whether the first input data is being provided to the first device or or the second input data is being provided to the second device (wherein the second image from the second device 104 is displayed larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image regardless of whether the first input data is being provided to the first device 102 or the second input data is being provided to the second device 104; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3). 
However, it is noted that Franz does not teach:
while providing first input data to the first device, and in response to receiving a first type of input, displaying the second image from the second device larger than the first image from the first device in the combined image.
	Liao teaches:
in response to receiving a first type of input, displaying a second image from a second device larger than a first image from a first device in a combined image (in response to receiving a first type of input (user’s head 135 moves to the left or right), displaying a second image, e.g., VF1, from a second device, e.g., 110, larger than a first image, e.g., VF2, from a first device, e.g., 120, in a combined image (shown in Fig. 2B); Figs. 1, 2A, 2B, and 4, [0017], [0018], [0020], and [0027], see also Figs. 2C-3B and 5 and [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Franz to include: the features taught by Liao, in order to enable a user to preselect an image for a picture mode change.  (Liao: see [0029]).
Franz as modified by Liao does not teach:
while providing first input data to the first device, and in response to receiving a first type of input, displaying the second image from the second device larger than the first image from the first device in the combined image.
	Jones teaches:
while a first device is active, and in response to receiving a first type of input, displaying a second image , and a first image, in a combined image (while a first device is active, and in response to receiving a first type of input (mouse-over input), displaying a second image (seated participant contact information), and a first image (presenter participant contact information), in a combined image; FIGs. 1, 2, 5, and 12, [0156], and [0212], see also FIGs. 3, 9-11, 13, and 14).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method taught by Franz as modified by Liao to include: the features taught by Jones, such that Franz as modified teaches: while providing first input data to the first device, and in response to receiving a first type of input, displaying the second image from the second device larger than the first image from the first device in the combined image (the first input data, first and second devices, first type of input, first and second images, and combined image taught by Franz combined with the first type of input, first and second images, first and second devices, and combined image taught by Liao and the first device, first type of input, first and second images, and combined image taught by Jones), in order to provide additional information.  (Jones: see [0212]). 

Regarding claim 8, this claim is rejected under similar rationale as claim 2 above.


Regarding claim 11, Franz teaches:
A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to (A non-transitory computer-readable medium program 128 comprising instructions that, when executed by a Processing Unit 126, cause Processing Unit 126 to; Fig. 2, [0027], and [0032], see also Fig. 4, [0039], and [0058]): 
combine a plurality of images from a plurality of distinct devices, including a first image from a first device and a second image from a second device, to produce a combined image in which the second image from the second device is larger than the first image from the first device in the combined image (combine a plurality of images from computers 102 and 104 of a plurality of distinct computer devices 102 and 104, including a first image from a first device 102 and a second image from a second device 104, to produce a combined main 112 and auxiliary 114 image in which the second image from the second device 104 is larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image; Fig. 1, Fig. 3, 312, [0008], [0010], [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054]); 
provide the combined image to a display output (provide the combined image of images from computers 102 and 104 to a display output 110; Fig. 1, Fig. 3, 314, [0023], [0030], [0036], and [0037]); 
while providing first input data to the first device, and in response to receiving a first type of input (while providing first input data to the first device 102, and in response to receiving a first type of input of a mouse pointer positioned over an ; and 
in response to receiving a second type of input, provide second input data to the second device and display the second image from the second device larger than the first image from the first device in the combined image (in response to receiving a second type of input of a mouse click while a mouse pointer is positioned over an auxiliary image, e.g., 114, from a device, provide second input data to the second device 104 and display the second image from the second device 104 larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3), 
wherein the second image from the second device is displayed larger than the first image from the first device in the combined image regardless of whether the first input data is being provided to the first device or or the second input data is being provided to the second device (wherein the second image from the second device 104 is displayed larger than the first image from the first device 102 in the combined main 112 and auxiliary 114 image regardless of whether the first input data is being provided to the first device 102 or the second input data is being provided to the second device 104; Figs. 1 and 4, [0013]-[0015], [0022], [0023], [0025], [0030], [0036], [0037], [0046]-[0048], and [0052]-[0054], see also Figs. 2 and 3).



	However, it is noted that Franz does not teach:
while providing first input data to the first device, and in response to receiving a first type of input, display the second image from the second device larger than the first image from the first device in the combined image.
	Liao teaches:
in response to receiving a first type of input, display a second image from a second device larger than a first image from a first device in a combined image (in response to receiving a first type of input (user’s head 135 moves to the left or right), display a second image, e.g., VF1, from a second device, e.g., 110, larger than a first image, e.g., VF2, from a first device, e.g., 120, in a combined image (shown in Fig. 2B); Figs. 1, 2A, 2B, and 4, [0017], [0018], [0020], and [0027], see also Figs. 2C-3B and 5 and [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable medium taught by Franz to include: the features taught by Liao, in order to enable a user to preselect an image for a picture mode change.  (Liao: see [0029]).
	However, it is noted that Franz as modified by Liao does not teach:
while providing first input data to the first device, and in response to receiving a first type of input, display the second image from the second device larger than the first image from the first device in the combined image.
Jones teaches:
while a first device is active, and in response to receiving a first type of input, display a second image, and a first image, in a combined image (while a first device is active, and in response to receiving a first type of input (mouse-over input), display a second image (seated 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable medium taught by Franz as modified by Liao to include: the features taught by Jones, such that Franz as modified teaches: while providing first input data to the first device, and in response to receiving a first type of input, display the second image from the second device larger than the first image from the first device in the combined image (the first input data, first and second devices, first type of input, first and second images, and combined image taught by Franz combined with the first type of input, first and second images, first and second devices, and combined image taught by Liao and the first device, first type of input, first and second images, and combined image taught by Jones), in order to provide additional information.  (Jones: see [0212]). 

Regarding claim 12, this claim is rejected under similar rationale as claim 2 above.


Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Liao, in further view of Jones, and in further view of Shi in US 2017/0160799 A1 (hereinafter Shi).

Regarding claim 3, Franz as modified by Liao and Jones teaches:
The system of claim 1, wherein the second type of input is a mouse click on the second image from the second device (Franz: wherein the second mouse button click type of input is a mouse click on the second image from the second device 104; Figs. 1 and 4, [0015], [0025], [0042], [0046], and [0052]-[0054]).  
	However, it is noted that Franz as modified by Liao and Jones does not teach:
further comprising an eye-tracking sensor, wherein the first type of input comprises an eye gaze at the second image from the second device.
	Shi teaches:
further comprising an eye-tracking sensor, wherein a first type of input comprises an eye gaze at a second image from a second application and wherein a second type of input is an eye gaze at the second image for a predetermined length of time (further comprising a camera eye-tracking sensor wherein a first type of input comprises an eye gaze at a second screen image from a second application and wherein a second type of input is an eye gaze at the second screen image from the second application for a predetermined length of time; FIG. 1 and [0051]-[0058], see also FIG. 4 and [0075]-[0077]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Franz as modified by Liao and Jones to include: the features taught by Shi, such that Franz as modified teaches: further comprising an eye-tracking sensor, wherein the first type of input comprises an eye gaze at the second image from the second device and wherein the second type of input is selected from the group consisting of a mouse click on the second image from the second device and an eye gaze at the second image for a predetermined length of time (first type of input, second image, second device, second type of input, and mouse click on the second image from the second device taught by Franz as modified combined with the eye-tracking sensor, first type of input, eye gaze, second screen image, second application, second type of input, and eye gaze at the second image for a predetermined length of time taught by Shi), in order to increase user convenience by enabling “managing multi-screen view on a single display” using gaze selection.  (Shi: [0001], [0058], and [0059]).
Regarding claims 9 and 13, these claims are rejected under similar rationale as claim 3 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                         03/29/2022B